Name: Commission Regulation (EEC) No 3055/79 of 21 December 1979 amending Regulation (EEC) No 2420/79 suspending imports of frozen squid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/42 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 305S/79 of 21 December 1979 amending Regulation (EEC) No 2420/79 suspending imports of frozen squid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products (*), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular the third subparagraph of Article 19 (6) thereof, Whereas by Commission Regulation (EEC) No 2420/79 of 31 October 1979 suspending imports of frozen squid (3 ) imports of frozen squid into Italy were suspended indefinitely ; Whereas by Commission Regulation (EEC) No 3052/79 (4) the reference prices for 1 980 have been fixed and the Annex to Regulation (EEC) No 2420/79 should therefore be adjusted on the basis of the changes made in the level of the reference prices ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2420/79 is hereby amended to read as follows : 'CCT heading No Description Reference price (ECU/tonne) 03.03 B IV a) 1 Squid : ex aa) Ommastrephes sagittatus ex bb) Todarodes sagittatus and Illex spp 797' Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 20 , 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12 . 12. 1978 , p. 1 . 3 ) OJ No L 275, 1 . 11 . 1979, p. 57 . (4) See pace 34 of this Official Journal .